947 F.2d 256
Jane DOE, Plaintiff-Appellee,v.George D. SMALL, Mayor of the City of Ottawa, Illinois, etal., Defendants,The Ottawa Freedom Association, Intervenor-Defendant-Appellant.
No. 89-3756.
United States Court of Appeals,Seventh Circuit.
Oct. 22, 1991.

Appeal from the United States District Court for the Northern District of Illinois, Eastern Division;  Milton I. Shadur, Judge.


1
Before BAUER, Chief Judge, CUMMINGS, WOOD, Jr., CUDAHY, POSNER, COFFEY, FLAUM, EASTERBROOK, RIPPLE, MANION and KANNE, Circuit Judges, and GORDON, Senior District Judge.*

ORDER

2
On consideration of the petition for rehearing with suggestion for rehearing en banc filed by the intervenor-defendant-appellant and the plaintiff's response thereto, a vote of the active judges of the Court was requested.   A majority of the judges voted to rehear this case en banc.   Accordingly,


3
IT IS ORDERED that rehearing en banc be, and the same is hereby, GRANTED.


4
IT IS FURTHER ORDERED that the opinion entered in this case on May 28, 1991, 934 F.2d 743, be, and is hereby, VACATED.   This case will be reheard en banc at the convenience of the Court.



*
 The Honorable Myron L. Gordon, Senior District Judge for the Eastern District of Wisconsin, sitting by designation, did not participate in the en banc consideration of this opinion